Case 9:19-bk-11573-MB   Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                         Main Document    Page 1 of 21
Case 9:19-bk-11573-MB   Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                         Main Document    Page 2 of 21




                               EXHIBIT A
     Case 9:19-bk-11573-MB         Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26                Desc
                                    Main Document    Page 3 of 21


 1   Richard E. Weltman (rew@weltmosk.com)
 2   Michael L. Moskowitz (mlm@weltmosk.com)
 3   Debra Kramer (dk@weltmosk.com)
 4   Adrienne Woods (aw@weltmosk.com)
 5   Melissa A. Guseynov (mag@weltmosk.com)
 6   WELTMAN & MOSKOWITZ, LLP
 7   Attorneys for Debtor/Debtor-in-Possession
 8   270 Madison Avenue, Suite 1400
 9   New York, New York 10016-0601
10   (212) 684-7800
11
12                       IN THE UNITED STATES BANKRUPTCY COURT
13                           CENTRAL DISTRICT OF CALIFORNIA
14                                  NORTHERN DIVISION
15
16                                                         )    Case No. 9:19-bk-11573-mb
17   In re:                                                )
18                                                         )    Chapter 11
19                                                         )
20                                                         )    STATUS AND PENDING MOTION
21            HVI CAT CANYON, INC.,                        )    REPORT RE: STATUS CONFERENCE
22                                                         )
23                                                         )    Date: September 23, 2019
24                                   Debtor.               )    Time: 10:00 a.m.
25                                                         )    Place: 21041 Burbank Blvd., Courtroom 303
26                                                         )           Woodland Hills, CA 91367
27                                                         )    Judge: Hon. Martin R. Barash
28
29
30   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY
31   JUDGE:
32
33            HVI Cat Canyon, Inc., debtor and debtor in possession (“Debtor”), submits this first

34   status report (“Report”), and respectfully states as follows:

35                          HISTORY AND BACKGROUND OF DEBTOR

36            1.    Debtor is the owner and operator of producing oil and gas interests in California.

37   Debtor owns an approximate 100% working interest and an average 85% net revenue interest in

38   several oilfields in the Santa Maria Valley of Santa Barbara County, North Belridge in Kern

39   County, and Richfield East Dome Unit in Orange County. Debtor’s assets include: (a) fee and

40   leased mineral acreage, (b) oil and gas wells, (c) compressor plants, (d) tank batteries, and (e) an

41   extensive pipeline infrastructure. Debtor was formed as a Colorado corporation in 1997 and

42   employs approximately 50 individuals.
     Case 9:19-bk-11573-MB                Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26            Desc
                                           Main Document    Page 4 of 21


 1                2.     Debtor’s senior management consists of Randeep S. Grewal, Chairman (1997-

 2   present), Alex G. Dimitrijevic, President and Chief Operating Officer (2013-present), and M.

 3   Ernesto Olivares, Chief Financial Officer (2015-present) and Secretary (2018-present).

 4                3.     Debtor is 100% owned by GOGH, LLC, which in turn is 100% owned by GIT,

 5   Inc.

 6   B.           Pre-Petition Indebtedness

7                 4.     Debtor and UBS, AG, London Branch (“UBS”) entered into certain loan

8    arrangements evidenced by: (i) that certain First Lien Credit Agreement with UBS dated as of

9    May 20, 2016 in the original principal amount of $50,000,000; and (ii) that certain Second Lien

10   Credit Agreement with UBS dated as of May 20, 2016 in the original principal amount of

11   $50,000,000 (together, “UBS Secured Debt”).

12                5.     In addition, on May 20, 2016, Debtor and GLR, LLC (“GLR”) entered into that

13   certain Amended and Restated Credit Agreement, (as amended, “GLR Secured Debt”) (UBS

14   Secured Debt and GLR Secured Debt, collectively “Secured Debt”).                  Substantially all of

15   Debtor’s assets are pledged as collateral for its obligations under the UBS Secured Debt and the

16   GLR Secured Debt. Debtor asserts that, as of the Petition Date (as defined below), the current

17   outstanding amount due to UBS is approximately $114,000,0001, and the current outstanding

18   amount due to GLR is approximately $104,000,000.

19                6.     UBS and GLR are parties to that certain Subordination and Intercreditor

20   Agreement (“Subordination Agreement”) dated as of May 20, 2016.                   The Subordination

21   Agreement provides, among other things, that GLR’s right to payment and right to exercise

22   remedies are subordinate to those of UBS.



     1
         UBS asserts that the UBS Secured Debt is greater than Debtor’s calculation.
                                                                2
     Case 9:19-bk-11573-MB             Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26                         Desc
                                        Main Document    Page 5 of 21


1              7.     As of the Petition Date, Debtor had approximately $26,000,000 in outstanding

2    obligations to trade creditors and other vendors.

3                                          OVERVIEW OF THE CASE

4        A. Southern District of New York (Case No. 19-12417)

5              8.     On July 25, 2019 (“Petition Date”), Debtor commenced a voluntary case

6    (“Chapter 11 Case”) under chapter 11, title 11 of the United States Code, §§                            et seq.

7    (“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of New

8    York (Case No. 19-12417) (“New York Case”). Debtor is authorized to continue to operate its

9    business and manage its properties as a debtor in possession pursuant to sections 1107(a) and

10   1108 of the Bankruptcy Code.2

11             9.     Debtor is not a health care business or a small business debtor, and this is not a

12   single asset real estate case.

13             10.    Debtor sought bankruptcy protection to expeditiously pursue a potential sale or

14   sales of some or all of its assets to one or more parties. Through this Chapter 11 Case, Debtor

15   intends to increase liquidity to, inter alia, satisfy the Secured Debt in full and plug and abandon

16   certain other assets over time.

17             11.    On August 9, 2019, the United States Trustee for Region 2 filed a notice of

18   appointment of Official Committee of Unsecured Creditors (“Committee”). Committee has

19   retained counsel, but no motion to retain has yet been filed.

20

21


     2
       For additional information regarding Debtor’s business, capital structure, and the circumstances leading to the
     commencement of the Chapter 11 Case, please see Declaration of Alex G. Dimitrijevic Pursuant to Rule 1007-2 of
     the Local Bankruptcy Rules for the Southern District of New York, and in Support of the Debtor’s Chapter 11
     Petition and First-Day Relief (“Dimitrijevic Declaration”) (New York Case, ECF Doc. 1).
                                                            3
     Case 9:19-bk-11573-MB             Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26                         Desc
                                        Main Document    Page 6 of 21


 1                                            FIRST DAY MOTIONS

 2             12.    Promptly after filing its petition, Debtor filed several “first day” motions,

 3   including, inter alia, (i) Motion to Approve Use of Cash Collateral (“Cash Collateral Motion”)

 4   (New York Case, ECF Doc. 11); (ii) Motion to Authorize Payment of E&P Operating Expenses

 5   (“E&P Expenses Motion”) (New York Case, ECF Doc. 12); (iii) Motion for Approval of

 6   Adequate Assurance of Payment to Utility Services and Continuation of Service (“Utility

 7   Motion”)3 (New York Case, ECF Doc. 13); (iv) Motion to Authorize Assumption of

 8   Administration Agreement with GIT, Inc. (“Administration Motion”) (New York Case, ECF

 9   Doc. 14); (v) Motion to Authorize Payment of Pre-Petition Wages, Salaries, Employee Benefits,

10   and other Compensation (“Wage Motion”) (New York Case, ECF Doc. 15); and (vi) Motion to

11   Authorize Use of Continued Existing Cash Management System (“Cash Management Motion”)

12   (New York Case, ECF Doc. 16).

13             1.     Cash Collateral and Surcharge Motions

14             13.    The Cash Collateral Motion was vigorously contested by UBS. Without the

15   immediate use of cash collateral, Debtor could not pay salaries, utilities and other operating

16   expenses incurred in the ordinary course of business and would be forced to cease operations.

17             14.    On August 14, 2019, Bankruptcy Judge Michael E. Wiles entered an Interim

18   Order Granting Debtor’s Motion for Use of Cash Collateral (“Interim Order”) (New York Case,

19   ECF Doc. 43). The Interim Order included terms required by UBS. The Interim Order provides

20   no carve-out for debtor’s professionals, counsel to the Official Committee of Unsecured

21   Creditors, or the fees of the Office of the United States Trustee. As all of Debtor’s assets are




     3
      The Utility Motion is still pending as Debtor continues to negotiate an adequate assurance security deposit with
     PG&E.
                                                            4
     Case 9:19-bk-11573-MB          Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26          Desc
                                     Main Document    Page 7 of 21


 1   encumbered by the Secured Debt, a carve-out is necessary for Debtor to pay its administrative

 2   expenses of this Chapter 11 Case.

 3            15.   On August 19, 2019, Debtor filed its Motion to Surcharge Collateral Pursuant to

 4   11 U.S.C. §§ 506(c) and 552(b). (New York Case, ECF Doc. 55) (“Surcharge Motion”). The

 5   Surcharge Motion was originally scheduled to be heard in the New York Case on September 5,

 6   2019. UBS filed their opposition to the Surcharge Motion on August 30, 2019 (Texas Case ECF

 7   Doc. 120). The Committee filed its Statement of Position to the Surcharge Motion on September

 8   3, 2019 (Texas Case ECF Doc. 132). No hearing has been held on the Surcharge Motion.

 9            16.   After a contested evidentiary hearing held on August 27, 2019, Judge Wiles

10   entered an order allowing certain consensual amendments to debtor’s 13-week cash collateral

11   budget providing for payment of certain post-petition obligations.

12            2.    Professionals

13            17.   On July 30, 2019, Debtor filed its Application to Retain Epiq Bankruptcy

14   Solutions, LLC (“Epiq”) as Claims and Noticing Agent to Debtor (New York Case, ECF Doc.

15   10). On August 9, 2019, the Court entered the Order Approving Retention and Appointment of

16   Epiq Bankruptcy Solutions, LLC as Claims and Noticing Agent for Debtor under 28 U.S.C.

17   Section 156(c), 11 U.S.C. Section 105(a), And S.D.N.Y. LBR 5075-1 And Granting Related

18   Relief (New York Case, ECF Doc. 36).

19            18.   On August 7, 2019, Debtor filed its Application to Employ Weltman &

20   Moskowitz, LLP (“W&M”) as Attorney for Debtor (New York Case, ECF Doc. 152). On

21   September 4, 2019, Bankruptcy Judge Harlin D. Hale entered the Order Granting Application to

22   Employ Weltman & Moskowitz, LLP, as Attorney for Debtor (Texas Case, ECF Doc. 150). On

23   September 9, 2019, W&M filed a Motion to Withdraw as Attorney for Debtor (“Withdrawal


                                                     5
     Case 9:19-bk-11573-MB             Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26                           Desc
                                        Main Document    Page 8 of 21


 1   Motion”) (Texas Case, ECF Doc. 172). The Withdrawal Motion remains pending. W&M holds

 2   a pre-petition balance retainer in the sum of $42,083. From the Petition Date through September

 3   15, 2019, W&M has incurred fees and expenses in the approximate amount of $393,508.51.

 4   W&M does not have any attorneys barred to practice before this Court, nor does it maintain

 5   offices outside of New York and New Jersey, and for weeks has advised Debtor to retain

 6   replacement counsel.4 W&M’s engagement agreement was limited solely to the filing of a case

 7   in the United States Bankruptcy Court for the Southern District of New York. Although,

 8   Debtor’s management has advised it is interviewing replacement counsel, upon information and

 9   belief, it has been unable to retain counsel, due to the absence of a carve-out to pay professionals

10   under the Interim Order and Bridge Order (Texas Case, ECF Doc. 182). The amount of fees

11   incurred going forward for W&M will be dependent upon when this Court grants the Withdrawal

12   Motion.

13              19.   On August 27, 2019, Debtor filed its Application for Entry of an Order

14   Authorizing Employment and Retention of Cappello Global, LLC and Camden Financial

15   Services (d/b/a Cappello Global) as Financial Advisors (“Cappello Application”) (New York

16   Case, ECF Doc. 100). On September 4, 2019, UBS filed its Objection to Application for Entry

17   of an Order Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code Authorizing

18   Employment and Retention of Cappello Global, LLC and Camden Financial Services (d/b/a

19   Cappello Global) as Financial Advisors to the Debtor and Debtor-in-Possession Nunc Pro Tunc

20   to Petition Date (Texas Case, ECF Doc. 148). The Cappello Application remains pending.

21

22

     4
       Moreover, W&M does not have ECF filing credentials in this case and must file all documents by overnight mail
     causing filing delays. W&M has registered for ECF access but has been advised it takes up to 5 days for credentials
     to be issued.
                                                             6
     Case 9:19-bk-11573-MB       Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26              Desc
                                  Main Document    Page 9 of 21


 1            3.    Venue in New York is Challenged

 2            20.   On August 14, 2019, Santa Barbara County Air Pollution Control District, County

 3   of Santa Barbara, and Harry Hagen, Treasurer and Tax Collector (“Movants”), filed a motion to

 4   transfer venue of the chapter 11 case (“Motion to Transfer”) (New York Case, ECF Doc. 47).

 5   The California Department of Conservation, Division of Oil, Gas & Geothermal Resources filed

 6   a joinder to the Motion to Transfer on August 23, 2019 (New York Case, ECF Doc. 73).

 7   California State Lands Commission filed its own joinder on August 23, 2019 (New York Case,

 8   ECF Doc. 78). Other joinders followed.

 9            21.   On August 23, 2019, Debtor filed its objection to the Motion to Transfer (New

10   York Case, ECF Doc. 77), in which it argued venue was proper before the United States

11   Bankruptcy Court for the Southern District of New York. In the alternative, Debtor suggested the

12   Chapter 11 Case be transferred to the United States Bankruptcy Court for the Northern District

13   of Texas (“Texas Bankruptcy Court”) because an affiliate of Debtor had a case pending before

14   that Court.

15            22.   On August 23, 2019, the Committee filed a Statement of Position (“Committee

16   Statement”) (New York Case, ECF Doc. 74), generally supporting a venue change but requesting

17   transfer to the Texas Bankruptcy Court. Debtor thereafter filed a Qualified Joinder (New York

18   Case, ECF Doc. 91).

19            23.   UBS submitted its own Memorandum in Support of the Motion to Transfer, also

20   arguing that the Chapter 11 Case should be transferred to the Texas Bankruptcy Court (New

21   York Case, ECF Doc. 76).

22            24.   On August 28, 2019, after a lengthy hearing, Judge Wiles entered an order

23   transferring the Chapter 11 Case to the Texas Bankruptcy Court (ECF Doc. 106).


                                                    7
     Case 9:19-bk-11573-MB         Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26               Desc
                                    Main Document    Page 10 of 21


 1            4.    Sale of REDU Assets

 2            25.   As stated above, Debtor intends to sell certain assets in order to satisfy the

 3   Secured Debt. In that regard, on August 27, 2019, Debtor filed a Motion to Sell its Richfield

 4   East Dome Unit (“REDU Motion”) Pursuant to Section 363(f) (New York Case, ECF Doc. 96).

 5   As explained in the REDU Motion, Debtor signed an Agreement of Sale and Purchase

 6   (“Purchase Agreement”) with REDU Holdings, LLC (“Buyer”) to sell REDU for $1.25 million,

 7   in its present “as is, where is” condition. Debtor believes the offer as stated in the Purchase

 8   Agreement, is likely the best and, possibly, the only offer to be received for the purchase of

 9   REDU. This is because of significant environmental assessments against the property totaling

10   approximately $38 million which significantly devalues the asset as it cannot be operated absent

11   satisfaction of such obligations.

12            26.   Objections to the REDU Motion were filed by UBS (Texas Case, ECF Doc. 149)

13   and creditor Buganko, LLC (Texas Case, ECF Doc. 155). The REDU Motion remains pending.

14      B. Northern District of Texas (Case No. 19-32857)

15            27.   On August 29, 2019, a Notice of Inter-District Transfer to Texas was entered,

16   officially transferring the case to the Texas Bankruptcy Court (Case No. 19-32857) (“Texas

17   Case”) (Texas Case, ECF Doc. 107). The case was assigned to the Honorable Harlin D. Hale.

18            28.   After the transfer, Debtor’s use of cash collateral continued to be contested by the

19   Committee (Texas Case, ECF Doc. 109) and UBS (Texas Case, ECF Doc. 121). UBS continues

20   to argue it is under-secured, while Debtor believes UBS is fully secured.

21            29.   In its response to the above-mentioned objections (Texas Case, ECF Doc. 130),

22   Debtor requested the Final Order should be entered over UBS’ objection authorizing use of Cash

23   Collateral and providing replacement liens, to the extent necessary, to protect its interest.


                                                     8
     Case 9:19-bk-11573-MB         Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26             Desc
                                    Main Document    Page 11 of 21


 1   Further, Debtor urged the Court to enter a Final Order allowing payment of necessary

 2   administrative expenses of the Chapter 11 Case.

 3             30.   On September 5, 2019, Judge Hale convened a status conference and set down

 4   September 18 and 19 for an evidentiary hearing on final orders for the remaining first-day

 5   motions originally filed in the New York Case. At the status conference, several parties-in-

 6   interest renewed their request that the Chapter 11 Case be transferred to California, noting that

 7   the Texas Court had authority to affect such a transfer sua sponte. As a result, the Texas Court

 8   scheduled another hearing for September 10, 2019, solely to consider the issues of venue and use

 9   of cash collateral.

10             31.   After a hearing held on September 10, 2019, Judge Hale entered a Bridge Order

11   Temporarily Granting Debtor’s Use of Cash Collateral (Texas Case, ECF Doc. 182) under the

12   terms of the Interim Order. The Court also determined that, based on several factors, venue of

13   the Chapter 11 Case was more appropriate in the United States Bankruptcy Court for the Central

14   District of California and entered an order transferring the Chapter 11 Case to this Court (Texas

15   Case, ECF Doc. 183).

16       C. Central District of California (Case No. 19-11573)

17             32.   This Court has scheduled a status hearing for September 23, 2019 at 10:00 a.m.

18   (California Case, ECF Doc. 188).

19             33.   In order to move this Chapter 11 Case forward, after extensive negotiation with

20   UBS and the Committee, Debtor has consented to the employment of a Chief Restructuring

21   Officer and Independent Director. UBS has not yet agreed to this proposed resolution but has

22   taken it under advisement and discussions continue.

23             34.   No claims deadline has been fixed yet in this case.


                                                      9
     Case 9:19-bk-11573-MB         Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26                  Desc
                                    Main Document    Page 12 of 21


 1            35.   At this time, Debtor does not intend to file any adversary proceedings that will be

 2   necessary to confirm or implement a plan.

 3                                                BUDGET

 4            36.   Appended hereto is Debtor’s 13-week budget prepared and filed in connection

 5   with the Cash Collateral Motion. Debtor has been advised to prepare its 6-month report

 6   regarding projected income, expenses a cash flow as required under the Court’s Status Report

 7   requirements and will present same to the Court upon its completion.

 8                                                CLAIMS

 9            37.   No claims bar date has been set, and Debtor has not yet, at this early stage of the

10   case, analyzed its scheduled claims to determine which may warrant objections.

11                                           OTHER MATTERS

12            38.   Diamond McCarthy LLP, a creditor, filed a Motion to Modify Automatic Stay

13   Pursuant to 11 U.S.C. § 362(d) (NY ECF Doc. 41). This motion is pending and yet to be heard

14   due to the multiple changes of venue.

15                    EXECUTORY CONTRACTS AND UNEXPIRED LEASES

16            39.   A list of executory contracts and unexpired leases to which Debtor is a party were

17   filed with its schedules (Texas Case ECF Doc. 171). Debtor is still in the process of determining

18   which executory contracts and unexpired leases it will need to assume or reject.

19                                             ASSET SALES

20            40.   Debtor anticipates selling all or substantially all of its assets to satisfy creditors’

21   claims. Debtor has begun the sale process with the REDU Motion, discussed above, and

22   anticipates filing additional sale motions in the near term.

23


                                                      10
     Case 9:19-bk-11573-MB         Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26             Desc
                                    Main Document    Page 13 of 21


1                              PLAN AND DISCLOSURE STATEMENT

2             41. Debtor has not yet begun to formulate a plan and disclosure statement. The basis

3    for Debtor’s plan, however, will be funds obtained from the sale of assets combined with

4    plugging and abandoning other assets that are not salable.

5                                        TIMING OF MOTIONS

6             42. All pending motions set forth herein need to be heard in the ordinary course,

7    except for the Cash Collateral Motion, the Surcharge Motion, the Utility Motion and the

8    Withdrawal Motion. These motions should be heard as soon as possible, subject to the Court’s

9    calendar, due to the following:

10                 Cash Collateral Motion: The Bridge Order expires on Thursday, September 19,

11   2019. Debtor anticipates the “status quo” being maintained through the date of the Status

12   Conference on September 23, 2019.

13                 Surcharge Motion: This hearing must be held simultaneously with the Cash

14   Collateral Motion.

15                 Utility Motion: Cessation of utility services extended through September 27,

16   2019 pending a resolution on adequate protection. Further extensions may not be granted by

17   PG&E if no resolution is reached regarding an adequate assurance security deposit, which

18   resolution hinges upon a final cash collateral order.

19                 Withdrawal Motion: Debtor requires local counsel admitted in this court to

20   represent its interests moving forward.

21                                     COMPLIANCE WITH DUTIES

22            43. Debtor has, to the best of its ability, complied with its duties under sections 521,

23   1106 and 1107 of the Bankruptcy Code.


                                                      11
     Case 9:19-bk-11573-MB          Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26           Desc
                                     Main Document    Page 14 of 21


1               44. Debtor’s first monthly operating report for the period between July 26, 2019 and

2    August 31, 2019 is in the process of being completed and served consistent with the United

3    States Trustee’s Guidelines.

4               45. Debtor has submitted its 7-Day Package to the Office of the United States

5    Trustee.

 6   Dated:     New York, New York
 7              September 17, 2019
 8                                                       WELTMAN & MOSKOWITZ, LLP
 9                                                       Attorneys for Debtor/Debtor in Possession
10
11
12
13                                                       By:/s/ Michael L. Moskowitz
14                                                            MICHAEL L. MOSKOWITZ
15                                                       270 Madison Avenue, Suite 1400
16                                                       New York, New York 10016
17                                                       (212) 684-7800




                                                    12
Case 9:19-bk-11573-MB   Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                         Main Document    Page 15 of 21




                               EXHIBIT B
    Case 9:19-bk-11573-MB  Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26    Desc
                            Main Document     Page 16 of 21
                    HVI CAT CANYON, INC. – Case No. 19-11573 (MRB)
                             Facsimile Master Service List

NAME                                    CONTACT                                FAX NO.
ANN JENNY SCHUPP                        C/O M H WHITTIER CORP.                 626-441-0420
ATTORNEY GENERAL OF CALIFORNIA          XAVIER BECERRA                         213-897-2802
BRUCE S. GELBER                         DEPUTY ASST ATTORNEY GENERAL           202-616-2427
CALIFORNIA DEPT. OF FISH & WILDLIFE 5                                          858-467-4299
CALIFORNIA DEPT. OF TOXIC SUBSTANCE     (BERKLEY REGIONAL OFFICE)              510-540-3738
CONTROL
CALIFORNIA DIVISION OF OIL, GAS &       GEOTHERMAL RESOURCES                   916-445-0732
CALIFORNIA EMPLOYMENT                                                          916-449-2171
DEVELOPMENT DEPT
CALIFORNIA OSHA                                                                510-286-7037
CALIFORNIA REGIONAL WATER QUALITY       STATE WATER RESOURCES CONTROL          805-543-0397
CONTROL BOARD                           BOARD
CALIFORNIA STATE CONTROLLER             BETTY T. YEE                           916-322-4404
CALIFORNIA WATER RESOURCES              STATE WATER RESOURCES CONTROL          916-341-5252
CONTROL BOARD                           BOARD
COLE SCHOTZ P.C.                        ATTN: MICHAEL D. WARNER, ESQ.          817-977-1611
CONWAY MACKENZIE, INC.                  ATTN: JOHN YOUNG AND DAN FERTIG        713-955-9800
DIAMOND MCCARTHY LLP                    ATTN: SHERYL P. GIUGLIANO              212-430-5499
DIAMOND MCCARTHY LLP                    ALLAN DIAMOND                          713-333-5199
EPA REGION 9                            ENVIRONMENTAL PROTECTION AGENCY        415-947-3553
FRIEDMAN & SPRINGWATER LLP              ATTN: ELLEN A.FRIEDMAN & JEANNIE       415-834-1044
                                        KIM, ESQS.
GIBSON, DUNN & CRUTCHER LLP             ATTN: OLIVIA ADENDORFF, ESQ.           214-571-2900
GLR, LLC                                VIOLETA BERNICZKY                      212-218-4679
HANNA AND MORTON LLP                    ATTN: EDWARD S. RENWICK                213-623-3379
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATIONS      703-368-9694
INTERNAL REVENUE SERVICE                                                       866-717-8302
J. P. MORGAN-CHASE                      MICHAEL KERNEY                         212-759-1675
LOCKE LORD LLP                          ATTN: IRA S. GREENE (IG-2315)          212-303-2754
MCDOWELL HETHERINGTON LLP               ATTN: JARROD B. MARTIN                 713-337-8850
MUSICK, PEELER & GARRETT LLP            ATTN: BRIAN L. HOLMAN                  213-624-1376
MUSICK, PEELER & GARRETT LLP            ATTN: LAURA K. MCAVOY                  805-418-3101
O'MELVENY & MYERS LLP                   DANIEL L. CANTOR AND SAMANTHA M.       212-326-2061
                                        INDELICATO, ESQS.
O'MELVENY & MYERS LLP                   JENNIFER TAYLOR, ESQ.                  415-984-8701
PACHULSKI STANG ZIEHL & JONES LLP       ATN: ROBERT J. FEINSTEIN & STEVEN W.   212-561-7777
                                        GOLDEN, ESQS.
PACHULSKI STANG ZIEHL & JONES LLP       ATTN: JEFFREY N. POMERANTZ, ESQ. AND   310-201-0760
QUINN EMANUEL URQUHART &                PETER CALAMARI, ESQ.                   212-849-7100
SULLIVAN, LLP
    Case 9:19-bk-11573-MB  Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                            Main Document     Page 17 of 21
                    HVI CAT CANYON, INC. – Case No. 19-11573 (MRB)
                             Facsimile Master Service List

QUINN EMANUEL URQUHART &              DEVIN VAN DER HAHN AND PATRICIA D.      713-221-7100
SULLIVAN, LLP                         TOMASCO, ESQS.
ROCHELLE MCCULLOUGH, LLP              ATTN: KEVIN D. MCCULLOUGH &             214-953-0185
SANTA BARBARA COUNTY -APCD            AERON ARLIN GENET                       805-961-8801
SANTA BARBARA COUNTY TREASURER-                                               805-568-2989
TAX COLLECTOR
SNOW SPENCE GREEN LLP                 ATTN: ROSS SPENCE & CAROLYN             713-335-4848
                                      CAROLLO, ESQS.
SPENCER FANE LLP                      ATTN: ERIC M. VAN HORN                  214-750-3612
STATE OF COLORADO ATTORNEY            ATTN: PHIL WEISER                       720-508-6030
GENERAL
UNITED STATES DEPARTMENT OF JUSTICE   ATTN: BRIAN FITTIPALDI                  805-957-4103
- OUST
W. J. KENNY CORP.                     C/O ALLFIRST BANKCORP TRUST C/O M&T     716-635-4230
                                      BANK
Case 9:19-bk-11573-MB   Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                         Main Document    Page 18 of 21




                               EXHIBIT C
    Case 9:19-bk-11573-MB  Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                            Main Document      Page 19 of 21
                    HVI CAT CANYON, INC. – Case No. 19-11573 (MRB)
                           Electronic Mail Master Service List

NAME                                       EMAIL
AKIN GUMP STRAUS HAUER & FELD              SDDAVIS@AKINGUMP.COM
ALLEN MATKINS LECK GAMBLE                  JMEEDER@ALLENMATKINS.COM
ANDREW KURTH LLP                           DZDUNKEWICZ@ANDREWSKURTH.COM
ATTORNEY GENERAL OF CALIFORNIA             MICHAEL.ZARRO@DOJ.CA.GOV
ATTORNEY GENERAL OF CALIFORNIA             MITCHELL.RISHE@DOJ.CA.GOV
BRIAN CORSON, IN HIS INDIVIDUAL CAPACITY   BRIAN@HUBMAC.COM

CA ATTORNEY GENERAL'S OFFICE               PIU@DOJ.CA.GOV
CALIFORNIA DEPARTMENT OF CONSERVATION      SHARON.ARMSTRONG@CONSERVATION.CA.GOV

CALIFORNIA DEPT. OF FISH & WILDLIFE 5      ASKR5@WILDLIFE.CA.GOV

CALIFORNIA DIVISION OF OIL, GAS &          WEBMASTER@CONSERVATION.CA.GOV
GEOTHERMAL RESOURCES
CALIFORNIA EMPLOYMENT DEVELOPMENT          WOTCSUPPORT@EDD.CA.GOV
DEPT
CALIFORNIA REGIONAL WATER QUALITY          CENTRALCOAST@WATERBOARDS.CA.GOV
CONTROL BOARD
CALIFORNIA STATE CONTROLLER                EOINQUIRY@SCO.CA.GOV
CALIFORNIA WATER RESOURCES CONTROL         INFO@WATERBOARDS.CA.GOV
BOARD
COLE SCHOTZ P.C.                           MWARNER@COLESCHOTZ.COM
ATTN: MICHAEL D. WARNER, ESQ.
COLORADO DEPT OF PUBLIC HEALTH AND         CDPHE.INFORMATION@STATE.CO.US
ENVIRONMENT
CONWAY MACKENZIE (FINANCIAL ADVISOR TO     JYOUNG@CONWAYMACKENZIE.COM;DFERTIG@
THE OFFICIAL COMMITTEE OF UNSECURED        CONWAYMACKENZIE.COM
CREDITORS)


DIAMOND MCCARTHY LLP                       ADIAMOND@DIAMONDMCCARTHY.COM;
                                           SGIUGLIANO@DIAMONDMCCARTHY.COM
EPA REGION 9                               R9.INFO@EPA.GOV
ESCOLLE TENANTS IN COMMON ATTN: VINCENT    VMARTINEZ@TWITCHELLANDRICE.COM
T. MARTINEZ
FRIEDMAN & SPRINGWATER LLP                 EFRIEDMAN@FRIEDMANSPRING.COM;
                                           JKIM@FRIEDMANSPRING.COM
GIBSON, DUNN & CRUTCHER LLP                OADENDORFF@GIBSONDUNN.COM
GLR, LLC                                   VAB@GRERANGROUP.COM
HANNA AND MORTON LLP                       ERENWICK@HANMOR.COM
HVI CAT CANYON, INC.                       AGD@GREKA.COM
    Case 9:19-bk-11573-MB     Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                               Main Document      Page 20 of 21
                       HVI CAT CANYON, INC. – Case No. 19-11573 (MRB)
                              Electronic Mail Master Service List

HVI CAT CANYON, INC.                          MEO@GREKA.COM
HVI CAT CANYON, INC.                          RSG@GREKA.COM
LARSEN O'BRIEN LLP                            ROBRIEN@LARSONOBRIENLAW.COM;
                                              PRIGALI@LARSONOBRIENLAW.COM;
                                              SBLEDSOE@LARSONOBRIENLAW.COM;
                                              HPARK@LARSONOBRIENLAW.COM;
                                              MVASQUEZ@LARSONOBRIENLAW.COM

LOEB & LOEB LLP                               SROSENTHAL@LOEB.COM;
                                              MSCOHEN@LOEB.COM; ACLOUGH@LOEB.COM
LOEB & LOEB LLP                               VRUBENSTEIN@LOEB.COM
MCDOWELL HETHERINGTON LLP                     JARROD.MARTIN@MHLLP.COM
MUSICK, PEELER & GARRETT LLP                  B.HOLMAN@MUSICKPEELER.COM;
                                              L.MCAVOY@MUSICKPEELER.COM
NEW YORK STATE DEPT OF ENVIRONMENTAL          CONTACT@DEC.NY.GOV
CONSERVATION
O'MELVENY & MYERS LLP                         DCANTOR@OMM.COM;
                                              SINDELICATO@OMM.COM
O'MELVENY & MYERS LLP                         DPATRICK@OMM.COM; EJONES@OMM.COM;
                                              BMETCALF@OMM.COM
O'MELVENY & MYERS LLP                         JTAYLOR@OMM.COM
PACHULSKI STANG ZIEHL AND JONES               SGOLDEN@PSZJLAW.COM;
(PROPOSED COUNSEL TO UNSECURED                RFEINSTEIN@PSZJLAW.COM;
CREDITORS COMMITTEE)                          JPOMERANTZ@PSZJLAW.COM;
ATTN: STEVEN W. GOLDEN, ROBERT J.             MLITVAK@PSZJLAW.COM
FEINSTEIN, JEFFREY N. POMERANTZ, MAXIM B.
LITVAK, ESQS.

PACIFIC PETROLEUM CALIFORNIA, INC.            JOHN@PPCINC.BIZ
ATTN: JOHN HOCHLEUTNER

PG&E                                          PGEBANKRUPTCY@PGE.COM;
                                              MXTN@PGE.COM;MARCELLUS.TERRY@PGE.COM
QUINN EMANUEL URQUHART & SULLIVAN, LLP        DEVINVANDERHAHN@QUINNEMANUEL.COM;
                                              PATTYTOMASCO@QUINNEMANUEL.COM
QUINN EMANUEL URQUHART & SULLIVAN, LLP        PETERCALAMARI@QUINNEMANUEL.COM

ROCHELLE MCCULLOUGH, LLP                      KDM@ROMCLAW.COM;
                                              STHOMAS@ROMCLAW.COM
SANTA BARBARA COUNTY P&D                      JZORO@CO.SANTA-BARBARA.CA.US
SANTA BARBARA COUNTY TREASURER-TAX            SBTAXES@CO.SANTA-BARBARA.CA.US
COLLECTOR
SANTA BARBARA COUNTY TREASURER-TAX            VMCISAA@CO.SANTA-BARBARA.CA.US
COLLECTOR
    Case 9:19-bk-11573-MB Doc 269 Filed 09/25/19 Entered 09/25/19 11:17:26   Desc
                           Main Document      Page 21 of 21
                   HVI CAT CANYON, INC. – Case No. 19-11573 (MRB)
                          Electronic Mail Master Service List

SHERRILL A. SCHOEPE                          S.WETZLER@MUSICKPEELER.COM
SNOW SPENCE GREEN LLP                        ROSS@SNOWSPENCELAW.COM;
                                             CAROLYNCAROLLO@SNOWSPENCELAW.COM
SPENCER FANE LLP                             ERICVANHORN@SPENCERFANE.COM
STATE OF COLORADO ATTORNEY GENERAL           ATTORNEY.GENERAL@COAG.GOV

THE LAW OFFICE OF SUSAN M. WHALEN            SUSAN@WHALENATTORNEY.COM

UNITED STATES DEPARTMENT OF JUSTICE          KARL.FINGERHOOD@USDOJ.GOV
ENVIRONMENTAL & NATURAL RESOURCES
DIVISION
UNITED STATES DEPARTMENT OF JUSTICE -        BRIAN.FITTIPALDI@USDOJ.GOV
OUST
VICTORY OIL                                  SMALLBUSINESSTEAM@WOLTERSKLUWER.COM
WEIL, GOTSHAL & MANGES LLP                   RACHAEL.FOUST@WEIL.COM
WEST COAST WELDING & CONSTR. I               MBARBEY@WESTCOASTWELDING.NET
WILLIAM W. JENNY JR.                         CARAMEL@HOTMAIL.COM

                                    TOTAL:   77
